Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 9/22/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-8, 10-30, 32-35 and 37-49 are allowed because the prior art  of record fails to disclose that:
-wherein the control system is configured to, in real-time, increase or decrease real power injected to the AC connected load in response to a change in frequency on the AC connected load, and DB1/ 124463532.1 Application No. 16/369,600 Attorney Docket No. 042785-04-5017-US wherein the control system is configured to, in real-time, restrict a rate of increase or decrease in power injected to the AC connected load to a specified percent per second (%/s). 
as combined in claims 1 and 48.
-one or more sensors connected to the DC power bus and the AC connected load, wherein the control circuits of the energy storage system and the photovoltaic system are configured to receive input signals from the one or sensors connected to the DC power bus and command signals from the control system, analyze the received input and/or command signals, and control an operating mode of the photovoltaic system and the energy storage system, respectively, based on the analysis as combined in claim 32.
	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/            Primary Examiner, Art Unit 2842